UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/11 (Unaudited) CORPORATE BONDS AND NOTES (89.5%)(a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $1,785,000 $1,878,713 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 1,430,000 1,369,225 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 535,000 575,125 Automotive (2.3%) Affinia Group Inc. 144A company guaranty sr. notes 11 5/8s, 2015 1,405,000 1,457,688 Affinia Group Inc. 144A sr. sub. notes 9s, 2014 620,000 632,400 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 3,360,000 3,393,600 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 855,000 865,688 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,925,000 2,194,500 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 415,000 409,699 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 345,000 380,363 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 1,460,000 1,635,200 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default) (NON) 1,575,000 504,000 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default) (NON) 4,385,000 1,458,013 Navistar International Corp. sr. notes 8 1/4s, 2021 2,210,000 2,442,050 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,000,000 1,458,563 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,193,400 Uncle Acquisition 2010 Corp. 144A sr. notes 8 5/8s, 2019 700,000 745,500 Basic materials (7.8%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 1,795,000 1,940,844 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 1,570,000 1,709,338 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 710,000 741,950 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 350,000 373,625 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.302s, 2013 (Netherlands) 590,000 570,825 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,975,000 2,152,750 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 601,650 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 1,825,000 1,891,156 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 2,350,000 2,502,750 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,185,000 1,234,673 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,054,887 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 197,000 203,895 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 665,000 718,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 435,000 467,081 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 745,000 792,494 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 795,000 882,450 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 750,000 832,500 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 760,000 836,000 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,195,000 1,623,331 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 $535,000 545,700 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,200,000 1,668,485 Lyondell Chemical Co. sr. notes 11s, 2018 $6,109,692 7,010,872 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 2,011,000 2,263,632 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 690,000 770,213 Momentive Performance Materials, Inc. 144A notes 9s, 2021 2,510,000 2,670,013 Nalco Co. 144A sr. notes 6 5/8s, 2019 615,000 635,756 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 2,210,000 2,204,475 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,640,000 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,610,000 2,877,525 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F)(NON) 1,905,000 2 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 785,018 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $675,000 779,625 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 635,000 650,081 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 2,125,000 2,500,832 Sappi Papier Holding GmbH 144A company guaranty 6 3/4s, 2012 (Austria) 740,000 771,450 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 70,000 65,800 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 175,000 248,338 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,722,000 1,765,050 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,045,000 1,156,031 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,335,000 1,458,488 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,935,925 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 1,400,000 1,489,250 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,550,000 1,623,625 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 610,000 640,119 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 810,000 871,256 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 190,000 201,875 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 860,000 855,700 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 730,000 804,825 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 740,000 773,300 Broadcasting (2.6%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 405,000 441,956 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 495,000 530,888 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,345,000 1,311,375 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 1,305,000 1,187,550 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 1,185,000 1,208,700 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 275,000 305,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 2,170,000 2,414,125 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 840,000 924,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 1,445,000 1,542,538 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 1,972,425 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,848,750 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,745,000 1,893,325 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 555,000 627,844 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,030,000 2,116,275 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 35,000 37,538 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,228,275 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,750,000 1,855,000 Building materials (1.5%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,335,000 1,391,738 Building Materials Corp. 144A sr. notes 7s, 2020 580,000 611,175 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 615,000 630,375 Nortek, Inc. company guaranty sr. notes 11s, 2013 2,270,866 2,418,472 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 985,000 1,051,488 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,310,000 2,714,250 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 570,000 583,538 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 2,435,000 2,578,056 Cable television (1.9%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 855,000 869,963 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 625,000 660,938 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,620,000 1,814,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 512,300 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 880,000 941,600 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,789,581 2,167,630 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 710,000 757,925 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,720,000 1,754,400 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 3,685,000 3,896,888 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 700,000 736,750 CSC Holdings LLC sr. notes 6 3/4s, 2012 146,000 152,023 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 250,000 280,000 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 115,000 119,600 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 390,000 414,375 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 730,000 842,238 Capital goods (4.8%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 340,000 351,900 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 2,210,400 2,409,336 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 2,435,000 2,599,363 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 130,000 185,418 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 690,377 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $410,000 425,375 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 885,000 887,213 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 915,000 917,288 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,235,000 1,302,925 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 1,225,000 1,237,250 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 543,325 Exide Technologies 144A sr. notes 8 5/8s, 2018 $825,000 879,656 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,745,000 1,967,488 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,260,000 3,830,771 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 780,000 760,500 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 245,000 271,338 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 990,000 1,024,650 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 945,000 952,088 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 780,000 830,700 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 1,610,000 1,678,425 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 1,135,000 1,163,375 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 305,000 305,763 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 440,000 441,100 Ryerson Holding Corp. sr. disc. notes zero %, 2015 1,335,000 714,225 Ryerson, Inc. company guaranty sr. notes 12s, 2015 2,985,000 3,208,875 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 672,656 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 1,240,000 1,286,500 Terex Corp. sr. unsec. sub. notes 8s, 2017 1,605,000 1,681,238 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 2,020,000 2,133,625 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,700,000 1,840,250 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 1,865,000 2,009,538 Coal (1.8%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 1,370,000 1,455,625 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,286,000 1,298,860 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 2,950,000 3,252,375 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 1,735,000 1,882,475 International Coal Group, Inc. sr. notes 9 1/8s, 2018 1,990,000 2,223,825 Peabody Energy Corp. company guaranty 7 3/8s, 2016 3,985,000 4,503,050 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 160,500 Commercial and consumer services (2.0%) Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 635,000 674,688 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 615,600 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,479,975 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 3,285,000 3,679,200 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,958,000 2,036,320 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 805,000 873,425 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,700,000 2,619,000 Travelport LLC company guaranty 11 7/8s, 2016 1,055,000 993,019 Travelport LLC company guaranty 9 7/8s, 2014 1,155,000 1,127,569 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,620,000 1,530,900 Consumer (1.0%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 360,117 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $605,000 662,475 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 2,255,000 2,398,756 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 1,240,000 1,274,100 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,545,000 2,662,706 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 860,000 885,800 Consumer staples (7.7%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,020,000 1,152,600 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F)(NON) 415,457 13,295 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 365,000 407,888 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,537,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 1,358,000 1,397,043 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 1,330,000 1,436,400 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,050,000 1,120,875 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 1,880,000 1,976,350 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 1,425,000 1,599,563 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON) 70,821 71,883 Claires Escrow Corp. 144A sr. notes 8 7/8s, 2019 1,175,000 1,179,406 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,080,125 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 375,000 404,531 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,937,600 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 1,738,500 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 365,000 378,688 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 1,405,000 1,520,913 Dole Food Co. sr. notes 13 7/8s, 2014 741,000 906,799 Dole Food Co. 144A sr. notes 8s, 2016 841,000 897,768 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 675,000 683,438 Elizabeth Arden, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,485,750 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 (In default) (NON) 1,555,000 614,225 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.3s, 2012 (In default) (NON) 800,000 304,000 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 600,000 612,000 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 603,488 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,450,000 2,176,801 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 684,450 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 625,000 678,125 Libbey Glass, Inc. sr. notes 10s, 2015 925,000 1,010,563 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 715,000 782,925 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 1,285,000 1,339,613 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,220,000 1,285,575 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 620,000 653,325 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 1,700,000 1,785,000 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,050,000 1,139,250 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 567,144 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 780,000 784,875 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,885,000 1,734,200 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 481,156 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 995,000 1,088,281 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 815,000 861,863 Service Corporation International sr. notes 7s, 2019 660,000 681,450 Service Corporation International sr. notes 7s, 2017 205,000 218,325 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,130,313 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 1,000,000 1,075,000 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 2,325,000 2,743,500 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 2,056,466 2,313,524 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 1,065,000 1,192,800 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,260,000 2,260,000 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,823,325 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 620,000 654,100 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 2,980,000 3,315,250 West Corp. 144A sr. notes 7 7/8s, 2019 1,240,000 1,272,550 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 690,000 731,400 Energy (oil field) (1.2%) Complete Production Services, Inc. company guaranty 8s, 2016 1,255,000 1,327,163 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 1,725,000 1,772,438 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 1,550,000 1,604,250 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,695,000 3,842,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 790,000 784,075 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 1,022,498 841,005 Entertainment (0.7%) AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 2,490,000 2,670,525 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 277,950 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 655,000 713,950 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,175,000 1,257,250 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 625,000 682,813 Financials (9.8%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s,perpetual maturity 1,015,000 933,800 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,190,000 1,224,213 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 895,000 1,010,231 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 895,369 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2 1/2s, 2014 821,000 806,760 Ally Financial, Inc. unsec. sub. notes 8s, 2018 905,000 1,000,025 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 1,235,000 1,289,031 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 2,865,625 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,900,000 2,085,250 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,130,000 979,898 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 990,000 964,567 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 405,000 411,075 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,365,000 1,370,119 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 485,000 500,156 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,225,900 CIT Group, Inc. sr. bonds 7s, 2017 8,554,172 8,618,328 CIT Group, Inc. sr. bonds 7s, 2016 3,752,978 3,785,817 CIT Group, Inc. sr. bonds 7s, 2015 1,661,786 1,684,636 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 500,000 532,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,365,000 1,235,325 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 975,000 977,438 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 2,020,000 2,393,700 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,085,000 1,866,075 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,568,196 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 577,200 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,327,525 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 545,000 485,050 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 545,000 534,100 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 220,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,362,000 1,430,100 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 300,000 387,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 670,000 670,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 195,000 190,402 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,825,000 2,030,313 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 409,000 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,920,000 1,963,200 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 1,645,000 1,661,450 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 1,575,000 1,740,375 Provident Funding Associates 144A sr. notes 10 1/8s, 2019 790,000 810,738 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 2,105,000 1,894,500 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 3,625,000 3,661,250 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 3,150,000 2,898,000 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 (R) 1,070,000 1,128,850 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,235,000 1,310,644 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 1,475,000 1,521,738 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 4,310,000 4,741,000 Springleaf Finance Corp. sr. unsec. bond Ser. MTN, 5.85s, 2013 885,000 870,619 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 1,835,000 1,805,181 Springleaf Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 3,925,000 3,522,688 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 330,000 318,450 Gaming and lottery (3.0%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,460,000 1,551,250 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,875,000 2,015,625 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 3,682,000 3,461,080 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 444,788 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 3,435,000 3,898,725 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,639,000 2,615,909 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 1,995,000 199,500 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 710,000 674,500 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 291,200 MGM Resorts International 144A sr. notes 9s, 2020 330,000 360,525 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 2,300,000 2,449,500 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 429,275 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 449,975 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,045,000 2,075,675 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 885,000 935,888 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,466,000 2,768,085 Health care (6.2%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 1,085,000 1,131,113 Biomet, Inc. company guaranty sr. unsec. bonds 10s, 2017 805,000 896,569 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,685,000 1,811,375 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 2,675,000 2,835,500 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 873,431 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,110,000 3,319,925 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 415,000 420,706 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,240,000 1,257,050 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,183,850 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 1,920,000 1,857,600 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 1,380,000 1,417,950 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 1,485,000 1,562,963 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 515,000 579,375 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 2,163,000 2,346,855 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,208,800 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,735,000 2,953,800 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,791,475 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 1,160,000 1,190,450 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,190,000 1,280,738 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 1,130,000 1,159,663 Select Medical Corp. company guaranty 7 5/8s, 2015 984,000 999,990 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,303,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 577,149 588,692 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 400,000 437,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 658,000 Tenet Healthcare Corp. sr. notes 9s, 2015 2,705,000 2,975,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 881,563 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 1,460,000 1,503,800 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 691,025 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 258,438 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 625,000 650,000 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 250,000 258,750 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 1,740,000 1,122,300 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 3,150,000 3,364,691 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 125,000 132,615 Homebuilding (1.4%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 695,000 689,788 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 850,000 879,750 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 990,000 1,020,938 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 2,450,000 2,492,875 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 450,000 451,688 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 2,715,000 2,877,900 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,235,000 1,451,125 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 270,000 283,500 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 1,240,000 1,308,200 Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 967,444 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,345,000 1,526,575 Lodging/Tourism (0.6%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 1,755,000 1,833,975 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,775,000 3,156,563 Media (0.3%) Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 235,000 276,125 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 1,250,000 1,351,563 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 740,000 722,425 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 380,000 382,850 Miscellaneous (0.1%) Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 470,000 478,225 Oil and gas (8.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,840,000 3,146,001 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,410,000 1,543,775 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 335,000 373,389 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 675,440 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 670,000 683,400 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 1,225,000 1,359,750 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 2,285,000 2,427,813 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,540,000 1,624,700 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 585,000 595,238 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 1,140,000 1,268,250 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 235,950 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 496,000 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 1,277,193 1,008,982 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,129,513 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,630,000 2,781,225 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 1,410,000 1,526,325 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,450,825 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 374,550 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,370,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 830,156 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,315,000 3,306,713 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 860,000 838,500 Forest Oil Corp. sr. notes 8s, 2011 3,201,000 3,345,045 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 1,720,000 1,722,150 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 1,835,000 1,876,288 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 1,105,000 1,157,488 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 310,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 385,200 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,302,675 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 1,300,000 1,456,000 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,360,000 741,200 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 3,190,000 1,738,550 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 430,000 425,163 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 65,000 64,838 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 523,250 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,985,000 2,243,050 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 383,250 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 3,195,263 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 466,800 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 583,363 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,476,888 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 676,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,900,000 2,104,250 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,625,000 2,657,813 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,441,038 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 570,000 632,700 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 715,000 723,044 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,325,925 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,800,000 2,142,711 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 541,000 676,186 Publishing (0.7%) American Media Operations, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2012 (F) 85,000 25,288 American Media Operations, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2012 (F) 11,090 3,299 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 2,045,000 2,121,688 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,250,000 1,256,250 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 490,000 494,900 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 1,430,000 1,623,050 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 8 1/2s, 2012 (F)(PIK) 706,925 168,778 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 700,000 714,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,685,000 1,600,750 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,485,000 1,648,350 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 1,000,025 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 640,538 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 205,000 228,063 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 70,000 71,050 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 445,000 531,219 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,197,425 Retail (2.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 525,200 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,195,000 2,252,619 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 1,175,000 1,186,750 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 745,000 759,900 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 640,000 676,800 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,553,213 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 545,000 630,838 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 1,627,825 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 21,144 22,148 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 820,000 868,175 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,240,000 2,312,800 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 939,600 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,935,000 2,065,613 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 938,100 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 1,180,000 1,150,500 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 387,813 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,544,250 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,755,000 3,147,588 Technology (5.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 500,000 522,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 210,000 182,700 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 2,070,000 2,142,450 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,600,000 1,584,000 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 1,635,000 1,765,800 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,696,350 1,802,372 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,070,000 2,168,325 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 1,205,000 1,250,188 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 455,000 505,050 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 895,000 986,738 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 2,000,512 2,125,544 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 2,645,000 2,552,425 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 630,000 689,850 First Data Corp. 144A sr. bonds 12 5/8s, 2021 4,145,000 4,341,888 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 303,855 317,528 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,115,000 1,268,313 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,515,000 1,689,225 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 4,205,000 4,856,775 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 162,944 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 80,719 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 597,375 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 989,000 954,385 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 2,960,000 3,381,800 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 1,615,000 1,655,375 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 235,000 257,325 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,817,000 1,914,664 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 1,420,000 1,466,150 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 485,000 544,413 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 2,300,000 2,748,500 Telecommunications (7.6%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,520,000 2,746,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,570,000 1,711,300 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 455,000 458,413 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 1,054,500 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 2,580,000 2,696,100 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 185,000 198,875 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 690,000 715,013 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 1,835,000 1,961,248 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,895,000 1,947,113 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 3,996,093 4,435,663 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,501,281 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 510,000 525,300 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 220,000 221,375 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,755,000 2,844,538 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 3,125,000 3,281,250 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 675,000 657,281 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 2,812,013 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 2,450,000 2,774,625 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 725,000 801,125 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 2,320,000 2,499,800 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 915,000 992,775 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,380,000 1,454,175 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 745,000 821,363 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,365,000 1,487,850 Sprint Capital Corp. company guaranty 6 7/8s, 2028 4,065,000 3,663,581 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 4,315,000 4,784,256 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 535,000 533,663 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 2,370,000 2,447,025 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,400,000 1,606,500 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 150,000 238,493 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $932,040 1,090,487 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 5/8s, 2016 1,805,000 1,908,788 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 795,000 875,494 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 540,350 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,890,000 2,053,013 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 2,825,000 2,704,938 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 995,000 1,052,213 Textiles (0.4%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,070,595 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,060,850 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,187,494 Tire and rubber (0.3%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 1,795,000 2,046,300 Transportation (0.7%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,265,000 2,412,225 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 1,880,000 2,058,600 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,445,000 1,401,650 Utilities and power (4.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 569,400 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 2,012,675 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 655,000 679,563 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,340,000 1,410,350 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,467,000 2,584,183 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,530,203 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 4,165,000 3,009,213 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 675,725 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 530,000 530,663 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 822,825 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 36,563 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 837,914 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 743,775 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 964,722 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 370,470 302,859 Energy Future Holdings Corp. 144A sr. bonds 10 1/4s, 2020 560,000 583,157 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 835,000 871,616 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,315,000 1,425,131 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,245,000 1,294,800 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 1,400,000 1,410,500 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 2,475,000 2,604,938 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 380,000 398,050 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 249,550 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 981,750 NRG Energy, Inc. sr. notes 7 3/8s, 2016 2,685,000 2,778,975 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 954,724 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 190,000 194,651 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 275,000 308,688 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 339,636 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 2,381,943 1,333,888 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 1,660,000 1,477,400 Total corporate bonds and notes (cost $693,655,383) SENIOR LOANS (5.8%)(a)(c) Principal amount Value Basic materials (0.3%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) $939,923 $968,512 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 940,500 969,107 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 549,300 553,191 Broadcasting (0.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 1,551,361 1,420,271 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 1,740,579 1,697,686 Capital goods (0.1%) Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 443,980 445,645 Commercial and consumer services (0.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 435,000 444,062 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 584,456 564,000 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.76s, 2014 1,275,000 1,259,063 Consumer cyclicals (1.9%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 185,000 188,546 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 2,210,000 2,236,935 CCM Merger, Inc. bank term loan FRN Ser. B, 5.471s, 2012 1,769,202 1,780,259 Cedar Fair LP bank term loan FRN 5.5s, 2016 640,077 645,392 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 888,927 855,370 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.766s, 2014 4,219,941 3,547,916 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 237,478 217,546 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 656,493 307,567 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 244,960 114,764 Golden Nugget, Inc. bank term loan FRN 2.27s, 2014 (PIK) 425,637 367,466 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014 (PIK) 747,725 645,536 Goodman Global, Inc. bank term loan FRN 9s, 2017 570,000 587,456 NBTY, Inc. bank term loan FRN Ser. B, 6 1/4s, 2017 490,000 495,002 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 380,000 379,763 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/2s, 2016 1,770,584 1,784,970 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 2,424,169 1,731,550 Consumer staples (0.6%) Claire's Stores, Inc. bank term loan FRN 3.046s, 2014 2,257,218 2,198,772 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 970,000 976,063 Huish Detergents, Inc. bank term loan FRN 4.51s, 2014 735,000 725,813 Revlon Consumer Products bank term loan FRN 6s, 2015 1,195,963 1,200,261 Rite-Aid Corp. bank term loan FRN Ser. B, 2.017s, 2014 116,700 112,966 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 464,125 468,380 Financials (0.6%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 1,520,000 1,533,528 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 710,000 714,141 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 370,000 379,019 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 799,875 803,874 iStar Financial, Inc. bank term loan FRN 1.763s, 2011 1,260,000 1,242,675 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.802s, 2017 223,476 222,638 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.303s, 2014 191,259 185,441 Gaming and lottery (0.2%) Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 490,050 519,317 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 760,000 704,086 Health care (0.6%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 1,662,438 1,672,134 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 (U) 575,000 576,438 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 1,215,000 1,205,888 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 860,000 870,034 IASIS Healthcare, Corp. bank term loan FRN 5.554s, 2014 (PIK) 902,470 888,557 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 2,600,000 2,864,875 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 435,000 436,450 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 263,332 255,267 Avaya, Inc. bank term loan FRN Ser. B3, 4.784s, 2017 528,957 518,189 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 265,000 284,213 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.787s, 2014 1,977,654 1,666,668 Total senior loans (cost $47,658,598) CONVERTIBLE BONDS AND NOTES (1.8%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $191,000 $195,536 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 1,070,000 1,217,125 ArvinMeritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 1,545,000 1,620,319 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,157,000 1,229,313 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 490,000 713,256 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 1,279,670 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 655,000 921,094 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,000,000 991,250 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 773,000 981,227 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,250,000 1,282,813 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 825,000 1,702,594 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 970,000 1,622,325 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 959,000 1,309,994 Total convertible bonds and notes (cost $11,569,653) ASSET-BACKED SECURITIES (0.4%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) $3,901,050 $1,413,070 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 1,831,358 Total asset-backed securities (cost $2,040,547) SHORT-TERM INVESTMENTS (0.9%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.17% (e) 7,260,195 $7,260,195 U.S. Treasury Bills for an effective yield of 0.19%, August 25, 2011 $140,000 139,833 U.S. Treasury Bills for an effective yield of 0.23%, July 28, 2011 200,000 199,789 Total short-term investments (cost $7,599,874) TOTAL INVESTMENTS Total investments (cost $762,524,055) (b) FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $12,788,574) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 3/16/11 $514,729 $502,669 $(12,060) Euro Sell 3/16/11 2,163,333 2,161,736 (1,597) Barclays Bank PLC Euro Sell 3/16/11 1,066,900 1,066,136 (764) Citibank, N.A. Euro Buy 3/16/11 645,164 644,590 574 Credit Suisse AG Euro Sell 3/16/11 2,243,513 2,241,060 (2,453) Deutsche Bank AG Euro Buy 3/16/11 56,857 56,819 38 Goldman Sachs International Euro Sell 3/16/11 1,533,212 1,531,514 (1,698) HSBC Bank USA, National Association Euro Sell 3/16/11 347,353 347,104 (249) JPMorgan Chase Bank, N.A. Euro Sell 3/16/11 841,818 840,958 (860) Royal Bank of Scotland PLC (The) Euro Buy 3/16/11 270,624 270,420 204 State Street Bank and Trust Co. Euro Sell 3/16/11 925,723 924,784 (939) UBS AG Euro Sell 3/16/11 1,455,103 1,454,450 (653) Westpac Banking Corp. Canadian Dollar Buy 3/16/11 554,878 544,472 10,406 Euro Sell 3/16/11 202,036 201,862 (174) Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I MTNJ Medium Term Notes Class J Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $820,607,506. (b) The aggregate identified cost on a tax basis is $762,612,197, resulting in gross unrealized appreciation and depreciation of $56,418,932 and $11,282,529, respectively, or net unrealized appreciation of $45,136,403. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,015 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $51,002,557 and $65,730,133, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents unfunded loan commitments. As of the close of the reporting period, the fund had unfunded loan commitments of $191,667, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Axcan Intermediate Holdings, Inc. $191,667 Totals $191,667 At the close of the reporting period, the fund maintained liquid assets totaling $23,866 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,275 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $3,244,428 Convertible bonds and notes 15,066,516 Corporate bonds and notes 733,239,530 1,165,047 Senior loans 47,433,262 Short-term investments 7,260,195 339,622 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(10,225) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $11,222 $21,447 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
